202 Md. 656 (1953)
97 A.2d 133
SEARS
v.
SUPERINTENDENT OF STATE REFORMATORY FOR MALES
[H.C. No. 4, October Term, 1953.]
Court of Appeals of Maryland.
Decided June 10, 1953.
*657 Before SOBELOFF, C.J., DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
Thomas E. Sears is applying here for leave to appeal from the refusal of a writ of habeas corpus.
Petitioner alleges that he was convicted by the Circuit Court for Baltimore County in June, 1945, on the charge of robbery and was sentenced to serve a maximum of 10 years in the Maryland State Reformatory for Males. He was paroled in November, 1948, but was returned to the reformatory in September, 1952.
Petitioner alleges that he was only 15 years old at the time of his conviction. He further alleges that prior to his trial he requested that his parents be notified so that they could secure counsel for him, but they were not notified.
The law is established that where a person, by reason of age, ignorance or mental incapacity, is incapable of representing himself adequately in a criminal prosecution, even though one of a relatively simple nature, refusal by the court to appoint counsel for him denies him due process of law guaranteed by the Fourteenth Amendment of the Federal Constitution. Wade v. Mayo, 334 U.S. 672, 68 S. Ct. 1270, 1276, 92 L. Ed. 1647; Uveges v. Pennsylvania, 335 U.S. 437, 69 S. Ct. 184, 93 L. Ed. 127; Raymond v. State ex rel. Szydlouski, 192 Md. 602, 65 A.2d 285. However, this Court has been informed by the Attorney General that petitioner was represented at his trial by an attorney and pleaded guilty to two charges of robbery.
Although petitioner complains that his parents should have been notified, he does not allege that he was innocent. He alleges nothing to justify his release on *658 habeas corpus. The complaint of a prisoner that he was refused an opportunity to obtain witnesses at his trial is reviewable on appeal, but not on habeas corpus. Sykes v. Warden, Maryland Penitentiary, 201 Md. 662, 93 A.2d 549; Bowen v. Warden, Maryland House of Correction, 201 Md. 649, 96 A.2d 489.
Application denied with costs.